IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 14, 2008
                                No. 07-50590
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ADELINA NUNEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 7:06-CR-168-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Adelina Nunez appeals her guilty-plea conviction and sentence for aiding
and abetting the possession with intent to distribute of 500 grams or more of
cocaine. Nunez argues that the district court erred in denying her motion to
suppress. She did not, however, preserve her right to appeal this adverse ruling
by entering a conditional guilty plea. See United States v. Stevens, 487 F.3d 232,




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50590

238 (5th Cir.), cert. denied, 128 S. Ct. 336 (2007); FED. R. CRIM. P. 11(a)(2); cf.
United States v. Santiago, 410 F.3d 193, 197-98 (5th Cir. 2005).
      Nunez asserts that the district court erred by denying her relief under the
safety valve. Under U.S.S.G. § 5C1.2(a)(5), Nunez must establish that she
“truthfully provided to the Government all information and evidence the
defendant has concerning the offense or offenses that were part of the same
course of conduct.” Nunez cannot establish that the district court clearly erred
in determining that she failed to meet this requirement. See United States v.
Treft, 447 F.3d 421, 426-27 (5th Cir.), cert. denied, 127 S. Ct. 555 (2006).
      Nunez also maintains that the district court erred in denying her a four-
level reduction pursuant to U.S.S.G. § 3B1.2 for her minimal role in the offense.
Nunez did receive a two-level reduction for a minor role. Nunez cannot establish
that she is entitled to relief on this ground; even if the district court erred in
denying the motion, the record establishes that the district court would have
imposed the same sentence. See United States v. Rogers, 126 F.3d 655, 661 (5th
Cir. 1997); United States v. Tello, 9 F.3d 1119, 1131 (5th Cir. 1993). Nunez’s
conviction and sentence are thus AFFIRMED.




                                        2